USDC IN/ND case 1:18-cr-00040-TLS-SLC document 27 filed 12/19/18 page 1 of 1


                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF INDIANA
                                FORT WAYNE DIVISION

UNITED STATES OF AMERICA                      )
                                              )
       v.                                     )      CAUSE NO.: 1:18-CR-40-TLS
                                              )
ADAM L. GETTS                                 )


                                   ORDER OF REFERRAL

       This matter is before the Court on the Government and Defendant’s Plea Agreement

[ECF No. 26], filed on December 19, 2018.

       Accordingly, all trial-related deadlines and hearing dates scheduled in this matter are

VACATED as to this Defendant. The Court REFERS this matter to Magistrate Judge Susan L.

Collins to make findings and recommendations as follows:

       (1) whether the Defendant is competent to enter a plea; (2) whether the Defendant

knowingly and voluntarily wishes to enter a plea to the charge(s); (3) whether he understands the

charge(s); (4) whether there exists a factual basis for the charge(s); and (5) whether the United

States District Court Judge should accept a plea of guilty.

       By separate order, Magistrate Judge Susan L. Collins will schedule a change of plea

hearing.

       SO ORDERED on December 19, 2018.

                                              s/ Theresa L. Springmann
                                              CHIEF JUDGE THERESA L. SPRINGMANN
                                              UNITED STATES DISTRICT COURT
